Citation Nr: 0911033	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  06-27 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease.

3.  Entitlement to a compensable initial evaluation for right 
tibialis muscle strain.

4.  Entitlement to a compensable initial evaluation for a 
left tibialis muscle strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1996 to May 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office Center 
(RO) in Waco, Texas.  During the pendency of the appellant's 
claim, his case was transferred to the RO in Fargo, North 
Dakota.


FINDINGS OF FACT

1.  The evidence of record does not show a current diagnosis 
of a right shoulder disorder.

2.  The appellant's gastroesophageal reflux disease (GERD) is 
manifested by recurrent pyrosis and regurgitation.

3.  The appellant's right and left tibialis muscle strains 
are manifested by daily pain, which prevent running and 
prolonged walking and standing.


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The criteria for an initial disability rating of 10 
percent, but no more, for GERD have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §4.114, Diagnostic 
Code 7346 (2008).

3.  The criteria for an initial disability rating of 10 
percent, but no more, for right tibialis muscle strain have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.73, Diagnostic Code 5312 (2008).

4.  The criteria for an initial disability rating of 10 
percent, but no more, for left tibialis muscle strain have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.73, Diagnostic Code 5312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the appellant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
appellant was advised of the foregoing elements of the notice 
requirements as part of the Benefits Delivery at Discharge 
Program.  Thereafter, a March 2006 letter notified the 
appellant of the type of evidence necessary to establish a 
disability rating and effective date for the disabilities on 
appeal.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman, 19 Vet. App. at 486; Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
appellant's claims were re-adjudicated in the February 2007 
supplemental statement of the case.

With respect to the appellant's claims for entitlement to 
compensable evaluations for his GERD and right and left 
tibialis muscle strains, these claims arise from his 
disagreement with the initial evaluations assigned following 
the grant of service connection.  Once service connection is 
granted, the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

With respect to all of the claims at issue herein, the duty 
to assist the appellant has also been satisfied.  The RO has 
obtained all of the appellant's service treatment records and 
his identified VA medical and private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The appellant was also 
afforded 2 VA examinations to determine the presence, 
etiology, and severity of his claimed disabilities.  Finally, 
there is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  

In this case, the RO issued a rating decision in August 2005 
that denied service connection for a right shoulder disorder 
and granted service connection at a noncompensable disability 
rating for GERD and right and left tibialis muscle strains.  
Herein, the appellant is seeking service connection for a 
right shoulder disorder and an initial compensable evaluation 
for GERD and right and left tibialis muscle strains.

I.  Service Connection for a Right Shoulder Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).


Historically, the appellant served on active duty from April 
1996 to May 2005.

As demonstrated by his service treatment records, the 
appellant fell while snow skiing sometime in March 1999, 
injuring his right shoulder.  In a treatment report dated 
March 15, 1999, the appellant was noted as having no visual 
abnormalities of the right shoulder, and that he was 
apprehensive to abduction and overhead range of motion.  
Right shoulder strain was diagnosed pending the outcome of a 
radiological examination.  The subsequent radiological 
report, dated March 19, 1999, indicated that the appellant 
injured his right shoulder while skiing, resulting in 
"questionable crepitus to palpation over posterior 
[acromioclavicular] joint/scapular spine."  After reviewing 
the x-rays, the examiner found "normal bones without 
evidence of fracture or dislocation"

In a report dated in September 1999, the appellant received 
treatment after falling on his right shoulder and elbow while 
carrying an M-60.  The examiner found no bony deformation, no 
right shoulder separation, and strength of 5/5.  The 
diagnosis was "right shoulder contusion."

Two reports dated in November 1999 demonstrated that the 
appellant received treatment for his right shoulder after it 
"popped again."  He reported that he originally injured his 
shoulder about 11/2 years ago while skiing and has since 
experienced "recurrent instability."  After the physical 
examination, the diagnosis was chronic right shoulder 
instability.

On the appellant's April 2005 separation examination, a 
history of right shoulder instability was noted.

In April 2005, as part of the Benefits Delivery at Discharge 
Program, the appellant underwent a VA examination to assess 
the presence, severity, and etiology of any then present 
disorders.  During this examination, the appellant reported 
that he developed shoulder pain on or about November 1999 
when he fell snow skiing.  The appellant reported 
experiencing pain of 8 on a 10-point scale once every 3 
months since the injury, brought on by weight lifting or a 
physical training test.  He also stated that the pain would 
subside after one week of treatment and the use of non-
steroidal anti-inflammatory drugs.  The appellant did not use 
correction or assisting devices and had no history of 
surgery.  He denied any dislocation, subluxation, 
inflammatory arthritis, or prosthesis.  The examiner noted no 
limitations or effects of condition on the appellant's daily 
activities or occupation.

Upon physical examination, the examiner noted that the 
appellant demonstrated equal muscle strength, bilaterally.  
Range of motion was 180 degrees bilateral flexion; 180 degree 
bilateral abduction; 90 degrees bilateral internal rotation; 
and 90 degrees bilateral external rotation.  After repetitive 
movements, or when resistance was applied, the appellant did 
not report increased pain or weakness.  The examiner found no 
ankylosis present and the right shoulder range of motion was 
not affected by habitus or other factors.  As found by the 
examiner, the appellant did not demonstrate any objective 
symptoms of a right shoulder disorder.  Ultimately, the 
examiner found the appellant's right shoulder "normal."

 In a therapy activity status report in January 2006, the 
diagnosis was "pain in joint involving shoulder region."  
The appellant specifically denied the presence of a pre-
existing condition.

In January 2006, the appellant underwent a VA examination to 
determine the presence, severity, and etiology of any present 
right shoulder disorder.  At the time of this examination, 
the appellant's subjective complaints were "pain, weakness, 
stiffness, swelling, heat and redness, instability or giving 
way, locking, fatigability, lack of endurance, etc."  As 
reported by the appellant, these symptoms manifested two 
weeks prior to the examination as a result of dislocating his 
shoulder.  The appellant further reported that his shoulder 
"gave out" on an occasion prior to this dislocation.

A shoulder examination was not conducted by the examiner 
because the appellant was still recovering from the recent 
dislocation.  The examiner felt that an examination would 
compromise the re-strengthening of the appellant's shoulder.  
The appellant underwent radiological testing that 
demonstrated a right glenohumeral joint, normally located; no 
acute fracture or dislocation; and that the joint spaces 
around the right shoulder appeared approximately preserved.  
The diagnosis was "[right] shoulder dislocation, recent, 
seeing physical therapy."

In a January 11, 2006 treatment report, the appellant 
presented with complaints of right shoulder pain due to a 
recent dislocation.  As reported by the appellant, this 
dislocation was caused by an incident at work.  Upon physical 
examination, the appellant exhibited pain and tenderness with 
palpation over the right lateral aspect of his shoulder.  The 
appellant was unable to move the shoulder due to apprehension 
of pain.  There were no gross abnormalities, no evidence of 
dislocation, and there was negative sulcus sign.  The 
axillary nerve was intact with no evidence of decrease in the 
area of the chevron sign testing.  He had full range of 
motion at the elbow and wrist with grip strength of 5/5.  
Radiological testing of the appellant's right shoulder 
revealed no acute bony abnormalities.  Ultimately, the 
diagnosis was "right shoulder pain" with a reported history 
of dislocations and spontaneous relocations.  The appellant 
was placed in an immobilizer, told to apply ice to the 
affected area, and given a prescription of ibuprofen.

On January 13, 2006, the appellant's right shoulder was re-
evaluated.  The appellant reported that he was out of the 
immobilizer, but continued to experience intense pain, 
difficulty rolling on his side, and aggravation from overhead 
activities, pushing, and pulling.  During the physical 
examination, the appellant reported moderate tenderness upon 
palpation, moderate to intense pain with intense Hawkins 
testing, as well as Neer impingement testing.  The appellant 
also reported a sense of instability and was unable tolerate 
comprehensive range of motion testing.  His grip strength was 
symmetrical.  As a result of this examination, the assessment 
was "right shoulder subluxation with spontaneous reduction 
by history."

As demonstrated by a physical therapy treatment report dated 
on January 16, 2006, the appellant incurred an injury five 
days earlier while he was working as a mechanic.  Though the 
appellant complained of tenderness at his right anterior 
deltoid, he reported that "he moved his elbow and heard a 
pop, and then his [symptoms] were almost completely gone."

In a treatment report dated on January 18, 2006, the 
appellant reported that his shoulder was "back to normal."  
The appellant further reported that he had no pain at the 
time of the examination, his pain had completely reduced, he 
had no problems with his shoulder, and he was "back to 
baseline."  The appellant felt as though he could do regular 
activities.  As stated by the appellant, this injury had 
occurred several times before, stemming from an ongoing 
injury from the military, which was aggravated by the January 
11, 2006 incident at work.  Upon physical examination, the 
appellant had normal abduction to 170 degrees; normal 
adduction to 50 degrees; normal flexion to 160 degrees; and 
normal extension to 50 degrees.  There were no marked 
deformities of the shoulders and both the clavicles and 
acromioclavicular joints were non-tender.  

After administering a variety of tests, the diagnosis was 
"right shoulder pain."  The examiner also stated that the 
appellant's shoulder appeared normal, was stable, and that he 
was safe to return to regular activities.

After a longitudinal review of the evidence of record, the 
Board finds that service connection for a right shoulder 
disorder is not warranted.  While the appellant's condition 
was diagnosed as chronic shoulder instability during his 
active service, no such diagnosis has occurred since his 
discharge.  Post-service treatment reports revealed several 
diagnoses of right shoulder pain, but no underlying disorder.  
The United States Court of Appeals for Veterans Claims has 
held that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  

The Board considered the January 16, 2006 treatment report 
wherein the diagnosis was "right shoulder subluxation with 
spontaneous reduction by history."  The Board also 
considered the appellant's statements in the January 18, 2006 
treatment report, wherein the appellant stated that he had an 
ongoing right shoulder disorder stemming from an inservice 
injury and that the post-service injury aggravated this 
disorder.  However, given that the January 16, 2006 diagnosis 
included the phrase "by history" and that the January 18, 
2006 statements were made by the appellant and not a medical 
professional, the Board finds that the post-service medical 
evidence of record is negative for a competent diagnosis of 
an identifiable underlying malady or condition.  See Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005); LeShore v. Brown, 8 
Vet App 406 (1995); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (lay histories are not transformed into competent 
evidence merely because the transcriber happens to be a 
medical professional); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998); citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
(holding that a layperson is generally not capable of opining 
on matters requiring medical knowledge).  Thus, without a 
current disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In this, and in other cases, only competent medical evidence 
may be considered to support Board findings.  The Board may 
not base a decision on its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Herein, in the VA examiner's opinion, the 
appellant's pain was due to the "recent" right shoulder 
dislocation; no mention was made of his inservice injury.

The appellant's contentions that he has a current right 
shoulder disorder and that his disorder is related to his 
active duty, as a layman, cannot be considered competent 
evidence of a diagnosis or on medical causation.  Moreover, 
the Board may not accept unsupported lay speculation with 
regard to medical issues.  Espiritu, 2 Vet. App. at 494-95.  
Simply stated, the appellant does not have the medical 
expertise to diagnosis a current right shoulder disorder nor 
can he relate his current right shoulder pain to his active 
duty service.  

In the absence of competent medical evidence that the 
appellant currently has a right shoulder disorder that is 
related to his active duty or was caused or aggravated by a 
service-connected disability, the preponderance of the 
evidence is against the appellant's claim for service 
connection.  As such, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


II.  Initial Compensable Evaluation Claims

Generally, disability ratings are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the appellant.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the appellant's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the appellant's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the current appeal is based on the assignment of an 
initial disability rating following the initial award of 
service connection for right ear hearing loss.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Accordingly, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Id.

By a August 2005 rating decision, the appellant was granted 
service connection for GERD and right and left tibialis 
muscle strains and assigned noncompensable ratings thereto, 
effective from June 1, 2005.  Herein, the appellant is 
seeking compensable evaluations for these disabilities.

A.  GERD

A review of the appellant's service treatment records 
revealed multiple diagnoses of GERD beginning in September 
2000 and continuing until he was discharged from active duty.  
The appellant was prescribed medication to control his 
symptoms of GERD, including Zantac, Prilosec, and Aciphex.  
In a January 2001 treatment report, the appellant's GERD was 
characterized as "severe."  Manifestations of the 
appellant's GERD included chest pain, sour taste in his 
mouth, heartburn, and acid reflux.

Upon separation, the appellant underwent a VA examination to 
determine the presence and severity of GERD.  The appellant 
reported developing chest pain and feeling acid in his throat 
in September 2000.  The appellant further reported having 
these symptoms all day long, everyday.  After taking 
Prevacid, the appellant claimed he experienced these symptoms 
only 1 or 2 times per day, depending on his diet.  The 
resulting report concluded with a diagnosis of GERD.

In January 2006, the appellant underwent a second VA 
examination to evaluate his GERD.  As reported by the 
appellant, the onset of his GERD was sometime in 2000 while 
he was stationed in Korea.  Over the 4 months leading up to 
this examination, the appellant reported gaining 10 pounds.  
The appellant denied nausea, vomiting, diarrhea, and 
circulatory disturbances after meals, but claimed to have 3 
bouts of constipation each week and 4 black stools per week.  
The appellant also claimed 1 episode of colic distention per 
week, which was primarily relieved by burping.  Upon physical 
examination, the appellant's abdomen was protuberant, his 
bowel sounds were decreased, and there were no bruits 
present.  At the time of this examination the appellant was 
noted as taking Aciphex.  The diagnosis was GERD, not 
completely controlled.


In an August 2006 treatment report, the appellant's GERD was 
characterized as "stable" and that he was taking Omeprazole 
every morning.  These statements were echoed in the October 
2006 informal conference report, wherein the appellant also 
stated that he experienced regurgitation and heartburn.  The 
appellant stated that he sometimes took a second dose of 
Omeprazole to combat his heartburn.  

By a rating decision dated in August 2005, service connection 
was granted for GERD and a noncompensable evaluation was 
assigned, effective June 1, 2005.  Diagnostic Code 7346 does 
not provide criteria for a noncompensable rating; as such, a 
noncompensable rating was assigned when the criteria for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2008).  
Pursuant to Diagnostic Code 7346, a 30 percent rating is 
assigned for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal arm or shoulder pain, which is productive of 
considerable impairment of health.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.  A 10 percent evaluation is warranted 
for two or more of the symptoms for the 30 percent evaluation 
of less severity.  Id.  A 60 percent evaluation is warranted 
with symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  Id. 

Upon consideration of the above evidence, the Board finds 
that the medical examinations, treatment records, and 
informal hearing testimony before the RO show that the 
appellant experiences periodic GERD symptoms, including 
pyrosis and regurgitation.  Accordingly, the Board finds that 
the disability picture shown by manifestations of the 
appellant's service-connected GERD more nearly approximates 
the criteria required for a 10 percent evaluation.  38 C.F.R. 
§ 4.7 (2008).  

However, the medical evidence indicates that the 
manifestations of the appellant's GERD do not persistently 
recurrent epigastric distress with dysphagia accompanied by 
substernal arm or shoulder pain, which is productive of 
considerable impairment of health.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.  Considerable impairment of health has 
not been shown, as inservice and post-service treatment 
records show that the appellant weighed 222 pounds in July 
2001, 222 pounds in January 2003, 247 pounds in April 2005, 
244 pounds in March 2006, 246 pounds in August 2006.  
Therefore, the appellant's weight was higher in 2006 than in 
2000 by over 20 pounds.

Consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, there are no 
identifiable periods of time since the effective date of 
service connection during which the appellant's GERD 
warranted different evaluations.  Therefore, staged ratings 
are inappropriate in this case.  Id.

Thus, applying the doctrine of reasonable doubt, the Board 
finds that an initial evaluation of 10 percent is warranted 
for the appellant's GERD, but no more.  Gilbert, 1 Vet. App. 
at 54; 38 C.F.R. § 4.114, Diagnostic Code 7346.

B.  Right and Left Tibialis Muscle Strain

In May 2002, radiological examination of the tibia and fibula 
revealed no evidence of fracture, dislocation, arthritis, 
osseous neoplasm, osseous infections, or stress related 
changes, nor were there any soft tissue masses or swelling 
detected.  As a result of this examination, the diagnosis was 
"normal tibias and fibulas."

In August 2002, further radiological testing was 
accomplished, revealing diffuse stress change involving the 
knees, predominately the patellae.  There was also diffuse 
stress change involving the ankles and feet, with moderate 
focal uptake at the tibiotalar, talocalcaneal, and 
talonavicular joints.  There was also moderate focal uptake 
at the fifth metatarsal base areas, bilaterally, and at the 
areas of the medial sesamoid at the left first 
metatarsophalangeal joint.  Further, there was diffuse, 
increased uptake at the bilateral posteromedial tibial 
cortices.  The diagnosis was bilateral knee, ankle, and feet 
stress changes, and bilateral shin splints; however, there 
was no evidence of a stress fracture.

Beginning in 2001, the appellant's service treatment records 
demonstrated that he was placed on restricted duty on several 
occasions due to lower leg pain and/or shin splints.  
Moreover, the appellant's April 2005 separation report listed 
bilateral tibialis muscle strain in the summary of diagnoses.

In April 2005, the appellant underwent a VA examination to 
determine the presence and severity of his right and left 
tibialis muscle strains.  The appellant reported developing 
bilateral lower leg pain in July 2001 after running and 
walking.  At the time of this examination, the appellant 
claimed to experience stinging pain of 5 to 6 on a 10-point 
scale 2 times each day, bought on by prolonged standing or 
walking.  After the onset of these episodes, the appellant 
stated that the pain typically subsided after a few hours.  
The appellant treated his pain with Lodine.

Upon physical examination, the examiner noted equal, 
bilateral muscle strength.  Moreover, there was no change in 
range of motion, further pain, further weakness, or increased 
pain detected during repetitive movements or when resistance 
was applied to the relevant joints.  With respect to the 
appellant's ankles, his range of motion was noted 45 degrees 
flexion, bilaterally, and 20 degrees dorsiflexion, 
bilaterally.  The anterior portions of the appellant's lower 
legs were tender to palpation.  There were no signs of 
neurological problems.  As a result of this examination, the 
diagnosis was bilateral tibialis muscle strain.

In January 2006, the appellant underwent a second VA 
examination to determine the presence and severity of right 
and left tibialis muscle strains.  At this examination, the 
appellant stated that he "can not run anymore."  Moreover, 
the appellant reported daily pain of 2-3 on a 10-point scale, 
and pain of 4-5 when active.  This pain typically lasted for 
2 hours with rest.  The appellant reported flare-ups brought 
on by activity such as walking or kneeling.

As noted by the examiner, the cartilage between the 
appellant's tibia and fibula was damaged, bilaterally.  Upon 
physical examination, the examiner noted that the anterior 
aspects of the appellant's shins were tender to palpation, 
but there was no evidence of pain on the posterior aspect.  
Ultimately, the diagnosis was "shin splints currently tender 
to touch."

At the October 2006 RO informal hearing, the appellant 
testified that he experienced pain on a daily basis.  This 
pain was located midway between his ankles and knees.  Due to 
this pain, the appellant further testified that he did not 
run anymore, and that prolonged walking aggravated his 
condition, causing increased pain and numbness.

By a rating decision dated in August 2005, service connection 
was granted for a right tibialis muscle strain and a 
noncompensable evaluation was assigned, effective June 1, 
2005.  Additionally, service connection was granted for a 
left tibialis muscle strain and a noncompensable evaluation 
was assigned, effective June 1, 2005.   

Where the Schedule does not list a specific disability, the 
disability is rated under criteria where the functions 
affected, anatomical localization, and symptomatology are 
analogous.  38 C.F.R. § 4.20.  At each stage of this appeal, 
the appellant's service-connected right and left tibialis 
muscle strain have been evaluated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2008).  However, the Board 
finds that these conditions are more appropriately evaluated 
under 38 C.F.R. § 4.73, Diagnostic Code 5312 (2008), which is 
used to evaluate muscle group XII.  Muscle group XII affects 
dorsiflexion, extension of the toes, and stabilization of the 
arch and involves the anterior muscles of the leg.  38 C.F.R. 
§ 4.73, Diagnostic Code 5312.  A slight disability of muscle 
group XII warrants a noncompensable evaluation.  A moderate 
disability warrants a 10 percent rating, and moderately 
severe disability warrants a 20 percent rating.  Id.

The terms "slight," "moderate," and "moderately severe" 
are not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2008).

As demonstrated by the evidence of record, the appellant's 
right tibialis muscle strain and left tibialis muscle strain 
are manifested by daily pain that only subsides with rest.  
This pain also prevents the appellant from running and 
prolonged standing or walking.  Accordingly, the Board finds 
that the medical evidence of record demonstrates that the 
appellant's service-connected right tibialis muscle strain 
produces impairment consistent with a moderate disability, as 
does his left tibialis muscle strain.  Therefore, a 10 
percent evaluation for right tibialis muscle strain and a 10 
percent evaluation for left tibialis muscle strain are 
warranted.  38 C.F.R. § 4.73, Diagnostic Code 5312.

Nevertheless, a rating in excess of 10 percent is not 
warranted for either the appellant's right or left leg 
disorder.  Impairment consistent with a moderately severe 
disability has not been shown for either the right or the 
left leg.  Range of motion of the right and left ankle were 
full, and there was no change of motion, weakness, or 
increased pain detected during repetitive movements or when 
resistance was applied to the relevant joints.  There were no 
signs of neurological problems.  

Consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  
Fenderson, 12 Vet. App. at 119.  However, there are no 
identifiable periods of time since the effective date of 
service connection during which the appellant's right or left 
tibialis muscle strains warranted a different evaluation.  
Therefore, staged ratings are inappropriate in this case.  
Id.

Thus, applying the doctrine of reasonable doubt, the Board 
finds that an initial evaluation of 10 percent is warranted 
for the right tibialis muscle strain and an initial 
evaluation of 10 percent is warranted for the left tibialis 
muscle strain, but no more.  Gilbert, 1 Vet. App. at 54; 38 
C.F.R. § 4.114, Diagnostic Code 7346.

C.  Extraschedular Evaluation for Increased Rating Claims

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual appellant's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b)(1) (2008).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 
(2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) (noting that the "[R]ating [S]chedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the appellant's 
service-connected disability with the established criteria 
found in the Schedule for that disability.  Thun, 22 Vet. 
App. at 115.  If the criteria reasonably describe the 
appellant's disability level and symptomatology, then the 
appellant's disability picture is contemplated by the 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  See VAOPGCPREC 6-96; 
61 Fed. Reg. 66749 (1996) (when service-connected disability 
affects employment "in ways not contemplated by the rating 
schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the appellant's disability pictures are 
not so unusual or exceptional in nature as to render his 10 
percent rating for GERD or his 10 percent ratings for right 
and left tibialis muscle strains, inadequate.  The 
appellant's GERD was evaluated pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7346, and his right and left  tibialis muscle 
strains were evaluated under 38 C.F.R. § 4.73, Diagnostic 
Code 5312, the respective criteria of which are found by the 
Board to specifically contemplate the level of occupational 
and social impairment caused by his disabilities.  Id.

As demonstrated by the medical evidence of record, the 
appellant's GERD is manifested by periodic symptoms, 
including heartburn (pyrosis) and regurgitation.  The medical 
evidence indicated that the appellant does not experience 
material weight loss, hematemesis, or melena with moderate 
anemia, or that his symptom combination is productive of 
severe impairment of health.  The criteria for a 10 percent 
rating reasonably describe the appellant's disability level 
and symptomatology and, therefore, a schedular evaluation is 
adequate and no referral is required.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7346; see also VAOPGCPREC 6-96; 61 Fed. Reg. 
66749 (1996).  

As demonstrated by the medical evidence of record, the 
appellant's right and left tibialis muscle strains are each 
manifested by daily pain that will only subside with rest.  
Moreover, this pain prevents the appellant from running and 
prolonged standing or walking.  The criteria for a 10 percent 
rating more than reasonably describe the appellant's 
disability level and symptomatology for both his right 
tibialis muscle strain and left tibialis muscle strain, and, 
therefore, the schedular evaluations are adequate and no 
referrals are required.  See 38 C.F.R. § 4.73, Diagnostic 
Code 5312; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749.

Based on the evidence of record, the Board finds that the 
appellant's disability pictures, with respect to his GERD and 
right and left tibialis muscle strains, cannot be 
characterized as exceptional cases so as to render the 
schedular evaluations inadequate.  The threshold 
determination for a referral for extraschedular consideration 
was not met in any of the three instances and, consequently, 
the Board finds that the appellant is not entitled to 
referral for extraschedular ratings.  Thun, 22 Vet. App. at 
115.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against referring the appellant's claims 
for extraschedular consideration, the doctrine is not for 
application.  Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for a right shoulder disorder is denied.

An initial evaluation of 10 percent, but no more, for GERD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An initial evaluation of 10 percent, but no more, for right 
tibialis muscle strain is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

An initial evaluation of 10 percent, but no more, for left 
tibialis muscle strain is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


